Citation Nr: 1612611	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  14-39 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a respiratory/pulmonary disorder, to include tuberculosis (also claimed as a lung condition and/or asbestosis) and to also include as secondary to asbestos and herbicide exposure during service.  

2.  Whether new and material evidence has been received with respect to a claim of service connection for prostate cancer, to include as secondary to herbicide exposure during service.

3.  Entitlement to an evaluation in excess of 20 percent for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1954 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopened and denied previous service connection claims for tuberculosis and prostate cancer, and also denied service connection claims for a lung condition and asbestosis.  The Veteran timely appealed those claims.  

As an initial matter, the Board notes that the AOJ initially denied service connection for tuberculosis in a May 2011 rating decision.  In light of the Veteran's averments-many of which are substantially similar as those made during his previous claim respecting tuberculosis-the Board finds that the Veteran's lung and asbestosis claims are the same claim as was previously denied in the May 2011 rating decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Velez v. Shinseki, 23 Vet. App. 199 (2009) (Court specifically addressed the issue of whether the issue on appeal was a new claim or a request to reopen a previously denied claim, which included a new test looking to how broadly the RO adjudicated the scope of the prior claim).  Accordingly, the Board has recharacterized those claims into a claim to reopen service connection for a single, generalized respiratory/pulmonary claim, as noted above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As an initial matter, the Veteran filed an increased evaluation claim for his cervical spine disability on July 23, 2013; the AOJ increased that cervical spine evaluation from 10 percent to 20 percent, effective July 23, 2013, in an April 2014 rating decision.  The Veteran submitted a notice of disagreement with that decision in April 2014.  As a timely notice of disagreement with the increased evaluation claim for the Veteran's cervical spine disability has been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a statement of the case as to that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the increased evaluation claim for the Veteran's cervical spine disability is remanded at this time.

Respecting the respiratory and prostate cancer claims, the Board notes that the Veteran indicated in his substantive appeal, VA Form 9, that he wished to have a Central Office hearing before a Veterans Law Judge in Washington, D.C.  The Board sent the Veteran a letter in January 2016 informing him of his scheduled Central Office hearing in Washington, D.C. for February 9, 2016.  Prior to the Veteran's hearing, however, the Veteran asked to postpone his hearing, clarifying in a February 4, 2016 statement that he wished to have a videoconference hearing instead of a Central Office hearing.  In a March 2016 Motion to Remand, submitted on the Veteran's behalf by his representative, the Veteran's representative indicated that the Veteran wished to have a videoconference hearing rather than a Central Office hearing.  In light of the Veteran's request, the Board remands this case to the AOJ in order to schedule him for him for a videoconference hearing, per his timely request.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should readjudicate the increased evaluation claim for the Veteran's cervical spine disability.  The AOJ is directed to promulgate a statement of the case on that issue and to provide the appellant with the appropriate notice of appellate rights.  If the claim is not resolved to the appellant's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.  The issue should be returned to the Board only if a timely substantive appeal is received.

2.  Schedule the Veteran for a hearing before a Veterans Law Judge, either at the local regional office or via videoconference, whichever is quicker, and notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




